Case 6:18-bk-06821-KSJ Doc 501 ~Filed 05/06/21 Page iof3
U.S. Department of Justice . . Le iL) PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

PLAINTIFF May U0 ZUZi COURT CASE NUMBER

Don Karl Juravin, Debtor Clerk. We Bankruptey . 6-20-bk-01801-KSJ Vil& be- oSA{

DEFENDANT Orlando Division TYPE OF PROCESS
Don Karl Juravin, Must Cure Obesity, Co., Applicable Debtors Order

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 

 

 

 

SERVE
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
15118 Pendio Drive, Montverde, FL 34756

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW "| Number of process to be l
served with this Form 285

 

 

 

 

Number of parties to be 1
served in this case

US Bankruptcy Judge, Karen S. Jennemann

 

Check for service
on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Inelude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: (] PLAINTIFF TELEPHONE NUMBER DATE
{_] DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

 

 

 

acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin - Serve

(Sign only for USM:285 if more : 4/29/2021
than one USM 285 is submitted) 1 No. 18 No. 18 uo

 

 

 

 

 

 

I hereby certify and’ retum that I IX] have personally served , [] have legal evidence of service, [KX] have execitd as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

(J Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

Name and title of individual served (if not shown above) : / Date Time ] am
Residence of Karl & Anna Juravin §/6/2021 10:00 [J pm
Address (complete only different than shown above) Signature of U.S.

  

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee ' Total Charges Advance Deposits | Amount ow’ 4 toMS. Mappa or
(including endeavors) . ‘ (Amount offRefund*)
~ $845 $19.04 (34 Mi. R/T) 0 0
REMARKS

|

| 7 |
Initial contact had negative results. Upon entry through back door, US Marshals made contact with Anna Juravin and her two juvenile
daughters. Residence was secured by USMS, Trustee and his designees located, retrieved, and/or photographed property in the residence.
USMS Personnel and Trustee left property at approximately 3 PM. Attached are copies of property lists left by Trustee. |

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE : Rev. 11/18
|

1
1
         
 
       
  
  

  

' 4 , 3 ,
LL Pa pe ep pce
, ye oo . é . “) *
- . a ‘ ¥

soe ri f Te! Ps
Cl de | Ble & }

 

wa ee fe eet = AES is fj}
4 * a a ws, net. 2 oe . ;
- red I jr fleet, be Lay ed oe

 

 

. Be ta) Cour loads ake A
|) Apple A LAC Yas ‘ed POO Ax 2. yt

 

t= -

tans Gxt et» ys Sead ok eek Ln pie | Secu, ye
_ pe Vig 2

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

  

Eo

i
}

t

}
4

oe Re TEER hee a
i

He

 

Flew Bas, pith “flocuhents

 

 

 

 

7 “Watdi ps Berry bp

ce re ee online meee te mam nas la SRO ES TOT RT

pe ran ete

ne UT: Sam ae ee omnieeneNe state naaimeat wr ae

Pose at Wise, Decent fen bee we

 

 

 

 

ge 2 Leer Boxes. From _ Gareze | <

 

 
 

Wede rye  acaned 4 8
il . oh tad Par hee . ee

tet oe re ops manent nee npn

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. .
= | ; =, ~ merrenn oper Sct ate
‘ * LAPT. fi i he 4 ‘ =
a Mahe LE ache A. watt tye fe ie
ae? ae z me oe -
i
i = — Re verte ee
|
. 4
oe ee we ff ~ ae tein = an —- one HEE Winsome vem name oe see
spheres = —
— 44 et a — -
= apr cat So eee
I
a a
I
ene t
ry vere =
i
= — sonermomae fh — oe oe
i
~ _&

 

 
